DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Suciu (US 10421553).

Regarding claim 1, Rambo teaches a turbine engine, comprising: 
an engine housing (#50) forming a fan duct (#14) extending from a fan inlet (#60) to an exhaust (#76); 
a fan (#40) positioned in the fan duct proximate the fan inlet (Fig. 1); 

a dedicated core inflow duct coupled to the engine core and having a core inlet (#20) to capture and direct air into the engine core (#16).
Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7) and proximate the fan inlet (Fig. 7, vertically adjacent to fan inlet). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).

Regarding claim 5, Rambo teaches the turbine engine of claim 1. Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the engine housing (#56; Fig. 7). 

Regarding claim 6, Rambo teaches the turbine engine of claim 1, further comprising a gearbox (#46) operationally connected to the fan shaft (#36) and located in the fan duct (Fig. 1; column 5, lines 45-50).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) and Suciu (US 10421553) as applied to claims 1 and 6 above, and further in view of Handley (US 8721756).

Regarding claim 2, Rambo teaches the turbine engine of claim 1. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow 

Regarding claim 7, Rambo teaches the turbine engine of claim 6. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Claims 8, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Suciu (US 10421553) and Eames (US 20120128487).

Regarding claim 8, Rambo teaches a convertible engine, comprising: 
an engine housing (#50) forming a fan duct (#14) extending from a fan inlet (#60) to an exhaust (#76); 
a fan (#40) positioned in the fan duct proximate the fan inlet (Fig. 1); 
an engine core (#16) located in the fan duct aft of the fan (Fig. 1), the engine core coupled to the fan by a fan shaft (#36); 
a dedicated core inflow duct coupled to the engine core and having a core inlet (#20) to capture and direct air into the engine core (#16).
Rambo does not teach the shaft extending past the engine housing. Eames teaches a drive shaft (#66) mechanically coupled to the engine core (#10) and extending exterior of the engine housing (Fig. 2, [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7) and proximate the fan inlet (Fig. 7, vertically adjacent to fan inlet). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).

Regarding claim 12, Rambo teaches the convertible engine of claim 8, further comprising a gearbox (#46) operationally connected to the fan shaft and located in the fan duct (Fig. 1; column 5, lines 45-50).

Regarding claim 21, Rambo, as modified by Suciu, teaches the convertible engine of claim 8, wherein the core inlet is located exterior of the engine housing (Suciu: Fig. 1).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Suciu (US 10421553) and Eames (US 20120128487) as applied to claims 8 and 12 above, and further in view of Handley (US 8721756).

Regarding claim 9, Rambo teaches the convertible engine of claim 8. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Regarding claim 13, Rambo teaches the convertible engine of claim 12. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Claims 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Suciu (US 10421553) and Ross (US 9376206).

Regarding claim 14, Rambo teaches a convertible engine comprising: 
an engine housing (#50) forming a fan duct (#14) extending from a fan inlet (#60) to an exhaust (#76); 
a fan (#40) positioned in the fan duct proximate the fan inlet (Fig. 1); 
an engine core (#16) located in the fan duct aft of the fan (Fig. 1), the engine core coupled to the fan by a fan shaft (#36); 
a dedicated core inflow duct coupled to the engine core and having a core inlet (#20) to capture and direct air into the engine core (#16).
Rambo does not teach the engine on a tiltrotor aircraft. Ross teaches a tiltrotor aircraft (#100), comprising:
 a fuselage (#103) having a wing (#105) and a tail (#107); two proprotors (#108, #109) connected to the wing and pivotable between a vertical takeoff and landing (VTOL) position and a forward flight position (Fig. 2A, Fig. 3A);
an engine (#140; #142) mounted with the fuselage (column 6, lines 23-30); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the tiltrotor aircraft and shaft connections of Ross. Doing so would allow a vertical take-off and landing vehicle to use the rotational power of the engine to drive the proprotor rotation without the need to rotate the engine system when converting the orientation of the proprotors, which protects against engine failure (Ross, column 10, lines 48-59). 
Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7) and proximate the fan inlet (Fig. 7, vertically adjacent to fan inlet). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).

Regarding claim 18, Rambo teaches the tiltrotor aircraft of claim 14, further comprising a gearbox (#46) operationally connected to the fan shaft (#36) and located in the fan duct (Fig. 1; column 5, lines 45-50).

Regarding claim 22, Rambo, as modified by Suciu and Ross, teaches the tiltrotor aircraft of claim 14, wherein the core inlet is located exterior of the engine housing (Suciu: Fig. 1).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Suciu (US 10421553) and Ross (US 9376206) as applied to claims 14 and 18 above, and further in view of Handley (US 8721756).



Regarding claim 19, Rambo teaches the tiltrotor aircraft of claim 18. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. The introduction of limitations from previous dependent claims into the independent claims is not enough to overcome the previous rejection. Additionally, no arguments as to why the amendments overcome rejections for.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647